In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-01-356 CR

____________________


MARVIN EARL BERRYHILL, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 83499




MEMORANDUM OPINION
	Marvin Earl Berryhill pleaded guilty to the second degree felony offense of burglary
of a habitation. See Tex. Pen. Code Ann. § 30.02(a)(1),(c)(2) (Vernon Supp. 2002). The
trial court deferred adjudication of guilt and placed Berryhill on community supervision
for ten years.  After pleading "true" to violating the terms of the community supervision
order, Berryhill was convicted and sentenced to ten years of confinement in the Texas
Department of Criminal Justice, Institutional Division. 

	Appellate counsel filed a brief that concludes no arguable error is presented in this
appeal. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967),
and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On March 7, 2002, Berryhill
was given an extension of time in which to file a pro se brief. We received no response
from the appellant.  Because the appeal involves the application of well-settled principles
of law, we deliver this memorandum opinion.   See Tex. R. App. P. 47.1.
	Berryhill cannot raise error relating to the plea proceeding in this appeal, nor may
he appeal the trial court's decision to adjudicate guilt.  Manuel v. State,  994 S.W.2d 658,
661 (Tex. Crim. App. 1999); Connolly v. State, 983 S.W.2d 738, 741 (Tex. Crim. App.
1999).  Berryhill had an opportunity to present punishment evidence during the
proceedings.  See Pearson v. State, 994 S.W.2d 176, 179 (Tex. Crim. App. 1999).
	We have reviewed the clerk's and the reporter's records, and find no arguable error
requiring us to order appointment of new counsel.  Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991).  Accordingly, we affirm the trial court's judgment.
	AFFIRMED.
								PER CURIAM
Submitted on June 26, 2002
Opinion Delivered July 10, 2002
Do Not Publish

Before Walker, C.J., Burgess and Gaultney, JJ.